JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and appellant’s brief. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed December 17, 2014 be affirmed. The district court did not abuse its discretion in dismissing the complaint for failure to provide “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.Civ.P. 8(a)(2); see Atherton v. D.C. Office of Mayor, 567 F.3d 672, 681 (D.C.Cir.2009) (“complaint must give the defendants notice of the claims and the grounds upon which they rest”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.